Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

101 Rejection

Due to the recent amendments, the 101 rejection is removed.  

112(b) Rejection

The amendment has clarified the inventive entity and the previous rejection is removed.  However, the new amendment has resulted in a new enablement rejection being put ;forth

102/103 Arguments/Amendments

	Applicants argument against the Cao reference is that the TGF-beta1 measurement taken at day 14 does not reflect TGF-beta1 levels of 1,000 cells of the Cao reference because by day 14, those initial 1,000 cells seeded have expanded and significantly multiplied.  Therefore, the amount of TGF-β1 per a cell is significantly less than the claimed amount 2800 pg/106 because the cells have significantly multiplied over a 14 day period.  

	Giving the claims the broadest reasonable interpretation, it is permissible for the cell count to be the initial cell count and for the amount of TGF-β1 to be the final volume produced by such cells.  There is no time period limitation present in the claims that states when after the initial seeding the TGFβ1 must be measured.  There is nothing in the claims which states whether the number of cells is based on the initial volume at seeding or the final cell concentration.  Therefore, either interpretation is possible.
	Applicants argue that the new amendments are not taught by Cao.  The amendment added is “determining that the human mesenchymal lineage precursor cells or stem cells in the population are sufficiently potent for such use if the determined amount of TGFβ1 determined in step (ii) is at least 2,800 pg/106 cells.”  
	The discussion section mentions how the co-culture of bone marrow mesenchymal stem cells with nucleus pulposus cells is believed slow intervertebral disc degeneration (Abstract, Discussion).  Markers used to study this are TGF-beta and a NF-ƙB signaling molecule.  Page 535 shows the highest levels of TGF-B1 are present when BMSCs and NPCs are cultured together.  

Cao further teaches “co-cultured cells (bone marrow mesenchymal stem cells (BMSCs) and nucleus pulposus cells) demonstrated elevated expression of CII and proteoglycans.  They also demonstrated partial expression of the NPC phenotype suggesting higher cell growth rate and telomerase activity than in NPCs cultured alone.  Favorable findings from these studies pave the way for therapeutic strategies where the activation of autologous NPCs extracted from healthy discs cocultured with ones own BMSCs can lead to a viable source of native cells to restore degenerated discs (Paragraph spanning pages 534-535).  Cao looks at several factors/markers when determining if the co-culture of BMSCs and nucleus pulposus cells can slow disc degeneration.  
TGF-B1 production is one of many factors looked at when assessing whether or not bone marrow mesenchymal stem cells cocultured with nucleus pulposus cells are a useful therapy for degenerative disc conditions.  The abstract even states, “the influence of the cytokine transforming growth factor-beta in the differentiation of BMSCs into disc-native nucleus pulposus cells (NPCs) with the evidence of transformed BMSCs into NP-like cells and its upregulation in coculture to increase matrix production are well established (Abstract of Cao).”  TGF-B1 is a known factor associated with the differentiation of bone marrow mesenchymal stem cells into nucleus pulposus cells that is used by Cao to determine the effectiveness of the co-culture of NPCs and BMSCs to serve as a useful therapy towards disc degeneration.  
The claims do not state at what point in culture/what day after the beginning of culture such levels must be reached.  Nor do the claims require that the stem cells have a level of 2,800 pg/106   upon administration into a recipient.  




The argument against Jurukovski is that it fails to cure the deficiencies of Cao.  Since Cao is not deficient, neither is Jurukovski.  

Applicants further argue, “Claim 6 depends from claim 1 and therefore would not have been obvious for the same reason claim 1.  Furthermore, with respect to claim 6, which requires a seeding density of 50,000 viable cells/cm2, the Examiner asserted that the, “specific density needed would be dependent upon the amount of cells needed for biological activity/therapeutic efficacy and that a skilled artisan could easily arrive at an amount such as 50,000 viable cells/cm’ as in instant claim 6”. Applicant respectfully disagrees.

The Examiner asserts that Cao, the primary reference, seeded 1000 cells per well of a 96 well plate. The surface area of a well ina (standard) 96 well plate is approximately 0.32 cm’. It follows that Cao teaches a seeding density of about 3000 cells/cm’, i.e., an order of magnitude lower than the density recited in Applicant’s claim 6. Accordingly, Applicant submits that, in view of Cao, the person of ordinary skill would not have had any reason to increase the plating density by an order of magnitude as required to arrive at the density recited in Applicant’s claim 6. Therefore, claim 6 would not have been obvious for at least this additional reason.

It would have been obvious for a person of ordinary skill to have adjusted the amount of cells based on the amount therapeutic cells needed.  evidence that one would not increase the cell count based on the amount needed in the impacted area. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2,6-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a treatment for degenerative disc disease (claims 5) does not reasonably provide enablement for treating all other types of disease.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 

While determining whether a specification is enabling, one considers whether the claimed invention provides sufficient guidance to make and use the claimed invention, if not, whether an artisan would require undue experimentation to make and use the claimed invention and whether working examples have been provided. When determining whether a specification meets the enablement requirements, some of the factors that need to be analyzed are: the breadth of the claims, the nature of the invention, the state of the prior art, the level of one of ordinary skill, the level of predictability in the art, the amount of direction provided by the inventor, the existence of working examples, and whether the quantity of any necessary experimentation to make and use the invention based on the content of the disclosure is “undue.”

Nature of Invention:  The invention is a method for determining the ability of either human mesenchymal lineage precursor cells or stem cells to treat disease by determining whether or not such cells are producing at least 2800 pg of TGFβ1/1,000,000 cells.

Breadth of Claims:  The claims are very broad and refer to disease in general and not a specific type of disease.  The invention encompasses using multiple types of stem cells and also human mesenchymal lineage precursor cells to treat disease and determining the TGFβ1 level of such cells.

Specification guidance/working examples:

The specific examples in the specification shows that when stem cells derived from bone marrow produce high levels of TGF-1BETA, there is a greater production of collagen by annulus fibrosus AF micromass cultures.   Applicants’ experimentation showed that such cells have increased collagen production.  (Experimental Section). The increase in collagen production is believed to be treatment of degenerative disc disease (Treatment of Degenerative Disc Disease Section).  The Conclusion from Proof of Concept Experiments states, “the data suggests that MPC derived TGFbeta1 stimulates AFC collagen synthesis and may thereby contribute  to repair of the AF and long term therapeutic benefit in contexts of disc degenerative disease.”

Therefore, the cells with TGFB1 have increased collagen synthesis.  The experiments illustrate that the mesenchymal precursor STRO-1 bright cells are able to stimulate collagen production in human annulus fibrous cells in vitro.  The specification focuses on degenerative disc disease and not other forms of disease.  



State of the Art:  

Betancourt (US 20140017787) discuses mesenchymal stem cells and related therapies.  Betancourt states that mesenchymal stem cells incubated with certain toll like receptors have a reduced expression of TGFbeta1 and can still be used in order to treat diseases such as diabetic neuropathy.  This contradicts the invention that states that increased TGF-beta1 expression is associated with disease treatment.  
	The specification supports treatment for degenerative disc disease and not other treatments.   There is no evidence that such a treatment can correct genetic disorder’s such as pyruvate dehydrogenase deficiency.  Such a disorder is associated with a disruption in the pyruvate dehydrogenase enzyme and cannot be readily corrected by the addition of collagen.  



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2,5,8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cao “Bone marrow mesenchymal stem cells slow intervertebral disc degeneration through the NF-Kb pathway” The Spine Journal 15 (2015) 530-538.


Cao teaches a method comprising obtaining a population of mesenchymal stem cells (Abstract), culturing the cells in a culture medium; and (iii) determining the amount of TGFb1 released by the cells into the culture medium, (Abstract), Page 532, Isolation and culture of BMSCs, Figure 5).  Page 532 states that the amount of cell suspension solution placed in each well is .1 ml aka 100 µl. In the cell suspension solution, the cell density is 1x104.  Therefore, there are approximately 1,000 cells present in each well.  The TGFB1 concentration at day 14 with the bone marrow mesenchymal stem cells is roughly 370 pg/ml.  Since each well is only .1 ml, there is approximately 37 pg in each well.  Thus, the concentration in each well is 37 pg produced/1,000 cells.  The claimed concentration is 2800 pg/106 cells which also equals 2.8pg/103.  Since Cao’s well with 1,000 cells have 37 pg in each well, that is at least and greater than 2.8 pg/103   as in instant Claim 1.  The population is enriched for mesenchymal stem cells. (Figure 5) as instant Claim 2, , wherein the therapeutic efficacy comprises the therapeutic efficacy in treatment of degenerative disc disease (Abstract, Pages 534-537 Discussion Section) as in instant Claim 5, wherein the cells are cultured for at least 68 to 76 hours (Figures 4-5) as in instant Claim 8, wherein the method comprises collecting a sample of the culture medium in which the cells were cultured (Page 535, Determination of TGF-B1 and NF-KB) as in instant Claim 9.

The reference anticipates the claimed limitations

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1,6-7,9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Cao “Bone marrow mesenchymal stem cells slow intervertebral disc degeneration through the NF-Kb pathway” The Spine Journal 15 (2015) 530-538 in view of Jurukovski “Methods for Measuring TGF-beta using Antibodies, Cells, and Mice” (2005)

Cao applies as above.  Cao does not teach activating the latent TGF-beta1 in the culture medium prior to determining the amount of TGF-beta1 in the culture medium.  However, such a step would have been obvious based on the teachings of Jurukovski.  “Unlike most cytokines, mature TGF-beta is secreted in an inactive form and extracellular activation is necessary for the cytokine to exert its biological effects (Page 161, Introduction Section of Jurukovski).  The bottom of page 164 of Jurukovski states that TGF-beta can be activated by heating or by acidification (involving lowering of pH).  Therefore, an artisan would have been motivated to have activated the TGF-beta1 in the process of Cao in order to obtain optimal activity and to determine the full amount of TGF-beta1 available prior to quantifying the amount of TGF-beta1.  One process that allows for the successful detection of latent TGF-beta is ELISA (Pages 171-172 of Jurukovski). as in instant Claims 10, 11 and 14, where the method comprises concentrating the culture medium sample prior to lowering the pH (Page 171, Note2 of Jurukovski) as in instant Claim 12, following the addition of the acid, the culture medium is neutralized to a pH of 7.2 to 7.6.  After an acid is added, the substance is neutralized using a base.  A base such as NaOH could easily neutralize the pH to approximately 7.2 (Page 165, #11 of Jurukovski) as in instant Claim 13.
The specific cell density needed would be dependent upon the amount of cells needed for biological activity/therapeutic efficacy.  Therefore, an artisan could easily arrive at an amount such as 50,000 viable cells/cm2 as in instant Claim 6.  Cao teaches a culture medium (Page 532, Isolation and Culture of BMSCs).  Jurukovski teaches that such medium can include bovine serum albumin (BSA) when the intent is to activate latent TNF-beta (Page 165, 2.2 Tissue Culture).  It would be expected that a person of ordinary skill in the art would have adjusted the BSA as needed to help facilitate the activation of TNF-beta as in instant Claim 7.

The combination of prior art cited above in all rejections under 35 U.S.C. 103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one Known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention."

In the present situation, rationales A, B, E, F and G are applicable.  The claimed invention was known in the art at the time of filing as indicated by the teachings of the cited references.  Cao teaches a mesenchymal potency assay.  Jurukovski teaches latent method for activating TGF-beta.  

Conclusion

All claims stand rejected.  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN K VAN BUREN whose telephone number is (571)270-1025. The examiner can normally be reached M-F:9:30am-5:40pm; 9:00-10:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAUREN K. VAN BUREN
Examiner
Art Unit 1632



/MARCIA S NOBLE/     Primary Examiner, Art Unit 1632